Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-14-00106-CR

                                 EX PARTE Otto Ray KIETZMAN

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2013W0631
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 2, 2014

DISMISSED FOR LACK OF JURISDICTION

           The clerk’s record in this appeal has been filed. The record reflects that on January 10,

2014, appellant filed in the trial court a petition for writ of habeas corpus. On February 13, 2014,

appellant filed a notice of appeal, complaining that the trial court had not held a hearing on his

petition. Indeed, there is no final order signed by the trial court in the clerk’s record. It thus appears

that this appeal is interlocutory and that we have no jurisdiction over this appeal. See Ex parte

Villanueva, 252 S.W.2d 391, 393-94 (Tex. Crim. App. 2008); Ex parte Hargett, 819 S.W.2d 866,

868 (Tex. Crim. App. 1991). We therefore ordered appellant to show cause why this appeal should
                                                                                        04-14-00106-CR


not be dismissed for lack of jurisdiction. Appellant has not shown that we have jurisdiction over

this interlocutory appeal. We therefore dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-